In the United States Court of Federal Claims
                                             No. 21-1171
                                        (Filed: April 14, 2021)

                                  NOT FOR PUBLICATION

 **************************************
 TRISHA SEVERSON,                     *
                                      *
                   Plaintiff,         *
                                      *                           Pro Se Complaint, Sua Sponte
          v.                          *                           Dismissal for Lack of Subject-Matter
                                      *                           Jurisdiction; RCFC 12(h)(3).
 THE UNITED STATES,                   *
                                      *
                   Defendant.         *
 **************************************

Trisha Severson, Piffard, NY, pro se.

Ashley Akers, U.S. Department of Justice, Civil Division, Washington, DC, counsel for
Defendant

                                    ORDER AND OPINION

DIETZ, Judge
        “A court may and should raise the question of its jurisdiction sua sponte at any time it
appears in doubt.” Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000 (Fed. Cir. 1988).
This Court clearly lacks jurisdiction over this pro se Plaintiff’s claims against a local sheriff’s
office. Accordingly, the Court must dismiss the complaint for lack of subject-matter jurisdiction,
pursuant to Rule 12(h)(3) of the Rules of the United States Court of Federal Claims (“RCFC”).
Plaintiff’s incomplete application to proceed in forma pauperis, filed concurrently with the
complaint, is denied.
I.     BACKGROUND
        In her complaint, Plaintiff Trisha Severson alleges that officers from the Livingston
County Sheriff’s Office conducted a warrantless seizure of her 9MM Ruger handgun. Compl. at
2, ECF. No 1. Ms. Severson now seeks the return of the “stolen chattel” and requests “$1,200.00
a day from December 4, 2020 to be paid upon return” totaling $146,000 at the time the complaint
was filed. Id. at 3. Ms. Severson indicates that she unsuccessfully attempted to rectify the
situation through local and state procedures before turning to this Court. Id. at 1.
II.    DISCUSSION

       A.      Subject-Matter Jurisdiction
         “Subject-matter jurisdiction may be challenged at any time . . . by the court sua sponte.”
Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004). Although pro se plaintiffs are
held to a “far less stringent standard,” they must still meet the Court’s jurisdictional
requirements. See Alston-Bullock v. United States, 122 Fed. Cl. 38, 40 (2015); see also Spengler
v. United States, 688 F. App’x 917, 920 (Fed. Cir. 2017). “If the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action.” RCFC 12(h)(3).
       The Tucker Act limits this Court’s jurisdiction to “any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2018) (emphasis
added). “[I]f the relief sought is against others than the United States,” then the suit must be
dismissed for lack of jurisdiction. United States v. Sherwood, 312 U.S. 584, 588 (1941); see also
Upshaw v. United States, 755 Fed. App’x 980, 981-82 (Fed. Cir. 2018).
        Upon a sua sponte review, the Court has determined that it lacks jurisdiction over Ms.
Severson’s complaint. According to the complaint, the alleged warrantless seizure of Ms.
Severson’s gun was perpetrated by a Livingston County Sheriff’s officer, not the federal
government. See Compl. at 2. Because Ms. Severson has not asserted a claim against the United
States, her complaint must be dismissed for lack of jurisdiction.
       B.      Application to Proceed In Forma Pauperis
         Ms. Severson’s application to proceed in forma pauperis, which contains only her name
and an instruction to “[b]ill individuals who caused the claim and/or counties of
Livingston/Wyoming New York[,]” is denied for lack of information. See Pl.’s Mot. to Proceed
In Forma Pauperis, ECF No. 2 [hereinafter IFP]. A court may waive filing fees and allow a
plaintiff to proceed in forma pauperis if he or she is “unable to pay such fees or give security
therefor.” 28 U.S.C. § 1915(a)(1). Whether to allow a plaintiff to proceed in forma pauperis is
left to the discretion of the presiding judge, based on information submitted by the plaintiff.
Thompson v. United States, 99 Fed. Cl. 21, 24 (2011). Ms. Severson’s application provides none
of the requested financial information, making it impossible to determine her ability to pay the
filing fee. See generally IFP. Accordingly, her application is denied.
III.   CONCLUSION
       For the reasons set forth above, this case is DISMISSED WITHOUT PREJUDICE
under RCFC 12(h)(3). Additionally, Plaintiff’s application to proceed in forma pauperis is
DENIED. The Clerk is DIRECTED to enter judgment accordingly.


                                                 2
IT IS SO ORDERED.
                    s/ Thompson M. Dietz
                    THOMPSON M. DIETZ, Judge




                    3